Citation Nr: 1032455	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-20 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a compensable disability rating for residuals 
of a fracture to the right fifth metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to January 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which, inter alia, denied service connection for 
gout and hypertension and continued a noncompensable disability 
rating for residuals of a fracture of the right fifth metacarpal.

In November 2006, the Veteran testified at a hearing before a 
Decision Review Officer (DRO hearing); the transcript of this 
hearing has been associated with the record.

In September 2006 rating decision, the Jackson RO denied service 
connection for pseudofolliculitis barbae of the face and neck and 
skin rash on chest, back and groin areas.  The Veteran indicated 
that he disagreed with this decision at his November 2006 DRO 
hearing, and he was issued a Statement of the Case in May 2006 
with regard to these claims.  However, as he did not file a 
timely substantive appeal with respect to these issues, they are 
not on appeal before the Board at this time.

The issues of entitlement to service connection for gout and 
entitlement to a compensable disability rating for residuals of a 
fracture to the right fifth metacarpal are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

There is no competent medical evidence showing that hypertension 
is etiologically related to service or began to manifest during 
active duty or within one year thereof.


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in August 2004.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a service connection claim and 
the relative duties of VA and the claimant to obtain evidence.  

Although the August 2004 notification did not advise the Veteran 
of the laws regarding degrees of disability or effective dates 
for any grant of service connection, the RO cured the defect by 
sending a subsequent letter to the Veteran in March 2006 that 
specifically notified the Veteran regarding the assignment of 
disability ratings and effective dates for any grant of service 
connection.  The claims were thereafter readjudicated in a May 
2006 statement of the case.

Moreover, the notices provided to the Veteran over the course of 
the appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment 
records, VA medical records and lay statements have been 
associated with the record.  The Veteran indicated that he had 
been treated following service for his hypertension in hospitals 
in Texas.  He was asked to provide further details regarding this 
treatment along with release forms for these providers.  However, 
the Veteran did not provide this information and, therefore, 
these records could not be obtained and associated with the 
claims file.  In addition, the Veteran's service treatment 
records were not part of the claims file at the time of his DRO 
hearing; however, the Veteran's service treatment records are 
currently part of the record.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records do not show 
any diagnosis of or treatment for hypertension.  His separation 
Reports of Medical History and Examination do not reflect any 
diagnosis of hypertension, and there is no record of treatment 
for hypertension until many years after service.  As such, an 
examination is not warranted. 

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not always competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the veteran 
is competent to report what comes to him through his senses, he 
does not have medical expertise.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation when they 
deal with complex medical questions.

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This includes weighing the 
absence of contemporary medical evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir 2007)

At his DRO hearing, the Veteran contended that he had two 
episodes of high blood pressure in service and that he had his 
blood pressure tested.  He indicated that he was treated after 
service at several hospitals in Texas, and that he began being 
treated by the VA in 1983.

The Veteran's service treatment records do not reflect any 
treatment for or diagnosis of hypertension.  In fact, his service 
treatment records show that he underwent a five day blood 
pressure check in June 1976 which reflected that he did not have 
hypertension.  

VA treatment records show that the Veteran reported that he did 
not have hypertension in January 1996.  A July 1996 VA medical 
record shows that he had elevated blood pressure.  In February 
1997, the Veteran was found to have controlled hypertension.  VA 
medical records since that time show ongoing treatment for 
hypertension, which at times had been uncontrolled.  None of the 
examiners who have treated the Veteran's hypertension have linked 
it to his time in service.  

Based upon the evidence of record, service connection is not 
warranted for the Veteran's hypertension.  There is no medical 
evidence of in-service treatment for hypertension.  On the 
contrary, the Veteran underwent a five day check of his blood 
pressure, and he was not found to have hypertension.  The Board 
acknowledges that the Veteran has indicated that he was treated 
for hypertension at private hospitals when he left service and by 
the VA beginning in 1983.  However, this is not reflected by the 
record.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006), the Federal Circuit determined that the Board may weigh 
the absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  In this 
case, however, the Veteran's reports of treatment following 
service are not credible, in light of the January 1996 VA 
treatment record in which the Veteran reported that he did not 
have a history of hypertension.  In other words, the record 
contains inconsistencies with regard to the Veteran's statements 
regarding the onset of his hypertension.  While the Veteran has a 
current diagnosis of hypertension, the evidence reflects that 
this was not diagnosed until 1997, almost 20 years after his 
discharge from active duty.  There is no medical evidence of a 
link between his currently diagnosed hypertension and his time on 
active duty.  Without such a link, service connection cannot be 
granted.  Boyer.

Hypertension is a disorder for which service connection on a 
presumptive basis may be granted.  However, as there is no 
evidence in the claims file that the Veteran's hypertension 
manifested to a compensable degree within one year of his service 
discharge, service connection on a presumptive basis is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  Thus, the preponderance 
of the medical evidence is against service connection for a 
hypertension.  Accordingly, the service-connection claim for a 
hypertension is denied.  

As noted, the Veteran has contended he had hypertension while in 
service.  However, the Veteran, as a lay person, is not competent 
to render opinion regarding medical diagnosis or medical opinion 
on etiology for disabilities that are not capable of lay 
observation, such as hypertension.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a case 
in which the veteran and his representative's lay beliefs alone 
can serve to establish any association between the claimed 
disability and his military service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for hypertension is denied.


REMAND


The Veteran contends that he his gout began to manifest while he 
was in service.  His representative has noted that the Veteran 
was seen for a painful toe while in service.  At his DRO hearing, 
he testified that he was hospitalized in Germany for a week for 
gout.  His service treatment records do not show any treatment 
for or diagnosis of gout, per se; however, these records do 
reflect that the Veteran was seen in July 1976 for a painful 
right great toe.  In addition, his separation Report of Medical 
History shows that the Veteran indicated he had trouble with his 
feet.  The examiner found that the Veteran had athlete's foot.  
VA medical records beginning in January 1996 shows that the 
Veteran was being treated for gout in his feet and legs.  Given 
that it is a well-established medical principle that gout often 
causes severe pain in the great toe, and this was clearly shown 
during service, the Veteran has met the threshold requirement to 
warrant a VA examination.  McLendon.  On remand, the Veteran 
should be provided with an examination to determine whether his 
gout began to manifest during active duty.

The Veteran has contended that his service-connected right hand 
disability has worsened.  His representative has indicated that 
his right hand has nerve damage that could be related to his 
service-connected residuals of a fracture to the right fifth 
metacarpal.  At his most recent VA examination for his right hand 
disability, provided in June 2007, the examiner diagnosed poly 
neuropathy.  Disabilities may be rated by analogy to a closely 
related disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. §§ 
4.20, 4.27 (2009).  The Veteran's right hand disability is rated 
under Diagnostic Code 5299-5227, pertaining to ankylosis of the 
ring or little finger.  This Diagnostic Code does not provide for 
a compensable disability rating.  The Veteran's representative 
asserted that the Veteran could be rated under Diagnostic Code 
8516, pertaining to disabilities of the right ulnar nerve.  Given 
the fact that the Veteran has not been provided with a VA 
examination since June 2007, and that there is evidence that he 
has a neurological defect in his right hand which may provide him 
with a higher disability rating, if it is determined that it is 
related to his service-connected disability, a VA examination 
should be provided to determine the current nature and severity 
of his service-connected right hand disability.  The examiner 
should determine if there are any neurological manifestations 
associated with his service-connected right hand disability.

The most recent treatment records in the claims file are from 
July 2007.  As it appears that the Veteran has been receiving 
ongoing treatment, current treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his right hand 
disability and his gout.  The AOJ should 
attempt to obtain records from each health 
care provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

2.  The AOJ should make arrangements for 
the Veteran to be afforded 
orthopedic/neurological examinations, by 
appropriate specialists, to determine 
whether the Veteran's gout is a result of 
any incident in service or began to 
manifest during service and to ascertain 
the current nature and severity of his 
right hand disability.  All indicated tests 
or studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available to 
the examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should so 
indicate.  

The orthopedic examiner should offer an 
opinion as to (1) whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's gout is a 
result of any incident in service or began 
to manifest during service or is 
etiologically related to the Veteran's 
active duty service in any way, including 
but not limited to the documented 
complaints of toe pain in service; and (2) 
the current status of the Veteran's gout.  
If the etiology of the diagnosed 
disorder(s) are attributed to multiple 
factors/events, the examiner should specify 
which symptoms/diagnoses are related to 
which factors/events. 

The orthopedic/neurological examiner is to 
assess the nature and severity of the 
Veteran's residuals of a fracture to the 
right fifth metacarpal in accordance with 
the latest AMIE worksheet for rating 
disabilities of the fingers.  The examiner 
should also provide an opinion as to 
whether the Veteran has any related 
neurological manifestations of his 
residuals of a fracture to the right fifth 
metacarpal and, if so, the current nature 
and severity of those manifestations in 
terms of the rating schedule.  If a 
disability of the right ulnar nerve is 
identified, then the examiner should opine 
as to the degree of severity in terms of 
the rating schedule.

The examiner(s) should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner(s) 
should state the reason why.

3.  After completion of the above, the AOJ 
should readjudicate the appellant's claims, 
including determining whether the Veteran's 
service-connected residuals of a fracture 
to the right fifth metacarpal should be 
rated under a Diagnostic Code pertaining to 
any related neurological manifestation.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claims.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination without good cause may have adverse consequences on 
his claims.  38 C.F.R. § 3.655 (2009).  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


